Citation Nr: 1753647	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified at an April 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veterans Benefits Management System electronic claims file. 

In June 2014 and June 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in an August 2016 rating decision, in accordance with the Board's June 2016 decision, the RO granted an initial increased rating of 100 percent for service-connected depressive disorder & pain disorder, effective February 5, 2010; and entitlement to special monthly compensation based on housebound criteria, effective November 24, 2014.  This was a full grant of the benefits sought with regard to these issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In a September 2017 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for his lumbar strain disability.



CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling.  
38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C. § 7105 (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In a September 2017 statement, received prior to promulgation of a decision in the appeal, the Veteran indicated his desire to withdraw his appeal for the remaining issue on appeal-entitlement to an increased rating for his lumbar strain disability.  Specifically, the letter stated that the Veteran was "satisfied with the...decision granting 100 percent for [his] disabilities[and he] no longer wish[ed] to pursue the lumbar condition which is 40 percent disabling."  See September 22, 2017 statement from the Veteran.

As the Veteran has withdrawn the appeal as to the issue of entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling, there remains no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this claim, and it is dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.



ORDER

The claim for entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


